Citation Nr: 0841070	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-28 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an increased evaluation for service-
connected depression, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service from March 1987 to December 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board observes that the veteran submitted an additional 
statement to the RO in February 2008, following the issuance 
of the Supplemental Statement of the Case.  However, the 
Board notes that the statement only demonstrates that the 
veteran is currently being treated for hearing loss.  No 
reference was made with regard to evidence or treatment of 
his depression.  

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's depression is manifested by anxiety, sleep 
impairment, depressed mood, panic attacks, and social 
impairment; however, there is no evidence that his is 
manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; or disturbances of motivation.  






CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for service-connected depression have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in June 2006.  Specifically 
regarding VA's duty to notify, the notifications to the 
veteran apprised him of what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The veteran was 
also apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The June 2006 letter notified the veteran that he must submit 
medical evidence that demonstrated a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for that particular disability.  The 
letter also informed him that he may submit evidence showing 
that his service-connected depression had increased in 
severity, that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent, and advised him of 
the types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disability has 
become worse.  There was no reference, however, to the effect 
of the condition's worsening on the veteran's employment and 
daily life, or to the diagnostic criteria for establishing a 
higher rating for his service connected depression.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his January 2007 
examination, the veteran described how his depression 
influenced his employment situation, social life, and daily 
activities.  Thus, as the Board finds the veteran had actual 
knowledge of this requirement, any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the veteran with the 
opportunity to undergo the necessary evaluation/examination 
required to establish a higher disability rating and the 
veteran did so.  Given the nature of the veteran's claim and 
the fact that the RO scheduled him for examinations in 
connection with his claim that the veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of a psychological 
examination for his depression claim.  The veteran's 
statements at his examination, and those made in his filed 
arguments, also show that he had knowledge of the essentially 
criteria for evaluating his depression.  Therefore, the Board 
finds that any error in failure to provide notice of this 
element is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that higher rating would be assigned 
based on the pertinent diagnostic criteria.  The claimant 
discussed the pertinent criteria and submitted supporting 
evidence.  The criteria were discussed in the statement of 
the case, and reasons as to why higher rating was not 
warranted under that criteria were identified.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  Moreover, 
the veteran was afforded a VA examination for both of his 
claims on appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Increased Rating for Service-Connected Depression

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 
2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 9434, a 30 percent disability rating is 
in order for depression when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

The criteria for a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The criteria for a 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

The veteran contends that his depression has worsened and 
that he is entitled to a higher schedular rating.  However, 
the Board finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 30 percent 
for his service-connected depression.

In the January 2007 VA examination, the veteran expressed 
subjective symptoms of depressed mood and diminished pleasure 
due to his hearing loss.  The veteran also reported excessive 
anxiety, worry and sleep impairment.  Objectively, the 
examiner noted that the veteran's appearance was appropriate 
and that he maintained good eye contact.  The veteran was 
cooperative, friendly and oriented.  There was no psychomotor 
retardation or agitation and no abnormal movement.  Speech 
was clear with normal rate, amount and volume.  Affect was 
noted to be euthymic, slightly anxious at times.  His thought 
process was goal-directed and well organized.  He had good 
insight and good judgment.  The examiner noted that there 
were no delusions, but questionable auditory and visual 
hallucinations.  The examiner indicated that the veteran 
reported a male voice calling his name, but that the veteran 
denied a correlation between severity of depression and 
frequency of the voice.  The veteran also reported 
obsessional rituals including arranging shoes and hangers in 
certain patterns; however, the examiner noted that obsessive-
compulsive disorder was ruled out.  The veteran denied a 
decrease in energy level, diminished ability to concentrate, 
or recurrent suicidal ideation.  On Axis I, the examiner 
noted major depressive disorder, partial remission.  The 
examiner indicated a low moderate number and frequency of 
mild depressive symptoms.  The examiner noted that these 
symptoms would cause significant reduced productivity and 
markedly interfere in his ability to interact effectively and 
work efficiently, but noted that there was no evidence of 
deterioration of functioning or major changes in severity of 
disorder since the last review.  

In regard to work and family relationships, the veteran has 
consistently stated that he has good relationships with his 
family members and has been in a long-term relationship with 
his girlfriend on and off for fifteen years.  The record 
further reflects that the veteran has been employed 
throughout the pendency of this case at the U.S. Postal 
Service.  The VA examination indicates that he has been able 
to complete his work duties.  The veteran reported that he 
took 7-9 sick days in the past year due to depression and 
back pain.  

The Board notes that VA treatment records are in the claims 
folder.  These records reflect continued diagnosis and 
treatment for depression.  However, at no time do they 
reflect symptomatology that is overall worse or otherwise 
inconsistent with the symptomatology discussed above.  

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Here, the veteran has been assigned GAF scores of 65.  GAF 
scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  

In this case, the competent medical evidence consistently 
shows GAF scores for the veteran which are in the 61 to 70 
range, to include the January 2007 VA examination.  The most 
recent records, dated in September 2007, also assigned a GAF 
score of 65.  The Board notes that the veteran was assigned a 
GAF score of 60 in an August 2006 treatment record; however, 
the evidence since that time has shown GAF scores of 65 or 
higher.  As such, the competent medical evidence shows that 
the veteran's depression has resulted in no more than mild 
social and occupational impairment, which is consistent with 
his current 30 percent rating under Diagnostic Code 9434.  
This finding is supported by the fact that the veteran 
remains in a long-term relationship, has good relationships 
with his family, has been employed throughout the pendency of 
this case, and has been able to complete his duties at work.  
Moreover, the VA examiner indicated that the veteran did not 
have decreased productivity, reliability or inability to 
perform work tasks.  Thus, the evidence does not demonstrate 
symptomatology consistent with a higher evaluation.

Thus, the Board finds that the veteran's symptoms more 
closely approximate a 30 percent disability rating for 
depression during the entire appeal period.  
See 38 C.F.R. §§  3.102, 4.3, 4.7.  While the veteran has 
been shown to have panic attacks, associated with a higher 
disability rating of 50 percent, the veteran has not 
demonstrated a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short or long-
term memory to the extent where there is retention of only 
highly learned material and forgetting to complete tasks; or 
impaired judgment or thinking.  Indeed, the veteran has been 
alert and oriented and has shown normal speech with good 
insight and judgment.

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period.  Thus, a "staged rating" for the veteran's service-
connected depression is also not warranted.  Hart v. 
Mansfield, 
21 Vet. App. 505 (2007).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an increased rating for depression.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a higher disability evaluation for service-
connected depression is denied.  



REMAND

In a statement received by the RO in February 2008 and prior 
to certification of appeal, the veteran reported that had 
been seen at the Brecksville VA Medical Center (VAMC) on two 
occasions for the purpose of being fit for a hearing aid.  He 
added that he had recently received a letter from the Wade 
Park VAMC ear clinic to report for an evaluation.  To date, 
the records pertaining to this treatment and/or evaluations 
have not been associated with the veteran's claims file.  
When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  

There is no indication that a request for these records has 
been made.  It is essential that any outstanding VA treatment 
or hospitalization records be obtained and reviewed.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).  On remand, the RO should obtain complete 
information from the appellant regarding the health care 
providers that have provided treatment to the veteran for his 
right ear hearing loss, and should associate any records not 
already obtained with the record on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all VA and 
non-VA medical care providers who treated 
the veteran for his service-connected 
right ear hearing loss.  Of particular 
interest are medical records from the VA 
medical centers in Brecksville and Wade 
Park.  After obtaining proper 
authorization, if necessary, the AMC 
should obtain any relevant records from 
any providers that are not already of 
record in order to ensure that complete 
records from these facilities are of 
record.

2. After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


